Title: To James Madison from John J. Murray, 26 February 1804 (Abstract)
From: Murray, John J.
To: Madison, James


26 February 1804, Glasgow. “However reluctant to me, I am nevertheless obliged to request leave of the President to return home in all this year—the climate ⟨o⟩f Scotland disagreeing much with the health ⟨o⟩f my family—& the manners of the people, amongst whom we live, differing so widely from what we have been accustomed to in America—that it would seem too great a sacrifice for my family to make to remain any longer in a situation possessing so little ⟨o⟩f the agreeable—without indeed I could ⟨r⟩ender some distinguished service to my country by continuing here in my official character—in which case all opposing Considerations would immediately be removed. Yielding to none in love of Country and respect & admiration of the illustrious chief who presides over our most favord land—I cannot therefore Conclude this com⟨mu⟩nication before I invoke the God of the Universe to continue to the United States the blessings of Peace & good Government which they have so eminently enjoyed for some years past—and to our Illustrious President, to whose wisdom an⟨d⟩ Patriotism, America owes so much, the lasting confidence & affection of his fellow citizens.”
 

   
   RC (DNA: RG 59, CD, Glasgow, vol. 1). 2 pp.; docketed by Wagner as received 4 May.


